Exhibit 10.5

 

SANCHEZ ENERGY CORPORATION 2011 LONG TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Participant:                                 Joseph R. DeDominic

 

Address:  1116 Welch Street

 

Houston, Texas 77006

 

Number of Awarded Shares:  200,000 shares

 

Date of Grant:  November 27, 2012

 

Vesting of Awarded Shares:

 

Vesting Date

 

Vested %

 

November 27, 2013

 

331/3

%

November 27, 2014

 

331/3

%

November 27, 2015

 

331/3

%

Total:

 

100

%

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation 2011 Long Term Incentive Plan, as amended from time to time in
accordance with its terms (the “Plan”), a restricted stock award (this “Award”)
of shares (the “Awarded Shares”) of its Common Shares, effective as of the “Date
of Grant” as set forth above, upon and subject to the terms and conditions set
forth in this Restricted Stock Agreement (this “Agreement”) and in the Plan,
which are incorporated herein by reference.  Unless otherwise defined in this
Agreement, capitalized terms used in this Agreement shall have the meanings
assigned to them in the Plan.

 

1.                                      EFFECT OF THE PLAN.  The Awarded Shares
granted to Participant are subject to all of the provisions of the Plan and this
Agreement, together with all rules and determinations from time to time issued
by the Committee and by the Board pursuant to the Plan.  The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Participant, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Participant hereunder, and this Award shall be subject, without
further action by the Company or Participant, to such amendment, modification,
restatement or supplement unless provided otherwise therein.

 

2.                                      GRANT.  This Award shall evidence
Participant’s ownership of the Awarded Shares, and Participant acknowledges that
he or she will not receive a stock certificate or stock in book entry form
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Award and all Required Withholding (as defined in
Section 9(a) below) obligations applicable to the Vested Awarded Shares (as
defined in Section 3 below) have been satisfied.  The Awarded Shares will be
held in custody for Participant, in a book entry account with the Company’s
transfer agent, until the Awarded Shares have vested in accordance with
Section 3 of this Award.  Participant agrees that the Awarded Shares shall be
subject to all of the

 

--------------------------------------------------------------------------------


 

terms and conditions set forth in this Agreement and the Plan, including, but
not limited to, the forfeiture conditions set forth in Section 4 of this
Agreement, the restrictions on transfer set forth in Section 5 of this Agreement
and the satisfaction of the Required Withholding as set forth in Section 9(a) of
this Award.

 

3.                                      VESTING SCHEDULE; SERVICE REQUIREMENT. 
Except as otherwise accelerated by the Committee or as described below, a
portion of the Awarded Shares shall vest during Participant’s continued service
with the Company or an Affiliate (including Participant’s services for the
Company pursuant to the Services Agreement, dated as of December 19, 2011, by
and between Sanchez Oil & Gas Corporation and Sanchez Energy Corporation)
(“Continuous Service”) on each “Vesting Date” set forth above (each, a “Vesting
Date”), in each case, as set forth on the first page of this Agreement under the
heading “Vesting of Awarded Shares,” as follows:

 

(a)                                 thirty-three and one-third percent (33 1/3%)
of the Awarded Shares will vest on the first Vesting Date;

 

(b)                                 an additional thirty-three and one-third
percent (33 1/3%) of the Awarded Shares will vest on the second Vesting Date;
and

 

(c)                                  the remaining thirty-three and one-third
percent (33 1/3%) of the Awarded Shares will vest on the third Vesting Date.

 

Awarded Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Awarded Shares” and Awarded Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Awarded Shares.” 
Notwithstanding the foregoing, upon the occurrence of a Qualifying Termination
or a Constructive Termination, each as defined below, occurring within the first
eighteen months following the date of this Agreement, Participant shall vest in
an additional amount of Awarded Shares equal to the excess of (i) 100,000
Awarded Shares, over (ii) the amount of Vested Awarded Shares held by
Participant immediately prior to the Qualifying Termination or the Constructive
Termination, as the case may be. Also notwithstanding the vesting schedule
described above, upon the occurrence of a Change of Control at any time, any
Unvested Awarded Shares shall become Vested Awarded Shares.  If an installment
of the vesting would result in a fractional Vested Awarded Share, such
installment will be rounded to the next lower Awarded Share except the final
installment, which will be for the balance of the Awarded Shares.  Upon vesting
of the Awarded Shares, the Company shall, unless otherwise paid by Participant
as described in Section 9(a) of this Award, withhold that number of Vested
Awarded Shares necessary to satisfy any Required Withholding obligation of
Participant in accordance with the provisions of Section 9(a) of this Award, and
thereafter instruct its transfer agent to deliver to Participant all remaining
Vested Awarded Shares in a stock certificate or in book entry form.

 

For purposes of this Agreement, “Qualifying Termination” shall mean a
termination of Participant’s Continuous Service by the Company other than due to
Participant’s (i) commission of, conviction for, or plea of guilty or nolo
contendere to a felony, or other material act or omission involving dishonesty
or fraud or (ii) gross negligence or willful malfeasance.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Constructive Termination” shall mean (i) the
assignment of a duty or duties to Participant by the Company that are not
commensurate with the position of Senior Vice President and Chief Operating
Officer of the Company or the Company’s material reduction in Participant’s
duties; provided, that, the foregoing occurs without Participant’s consent, and
provided, further, that, Participant has provided notice to the Chief Executive
Officer of the Company, with a copy to the Board, within thirty (30) days after
the initial occurrence of the event set forth in clause (i) of Participant’s
intention to terminate Participant’s Continuous Service due to a Constructive
Termination, and the Company has failed to cure such event to the reasonable
satisfaction of Participant within thirty (30) days after receipt of notice
thereof, or (ii) any reduction in Participant’s title or position as Senior Vice
President and Chief Operating Officer without Participant’s consent; provided,
that, Participant has provided notice to the Chief Executive Officer of the
Company, with a copy to the Board, within thirty (30) days after such reduction
of Participant’s intention to terminate Participant’s Continuous Service due to
a Constructive Termination, and the Company has failed to cure such reduction to
the reasonable satisfaction of Participant within thirty (30) days after receipt
of notice thereof.  For the avoidance of doubt, grounds for Participant to
terminate Continuous Service due to a Constructive Termination shall not exist
if the events in (i) or (ii) above are initiated at the direction of Participant
(in which case consent shall be deemed to have been given by Participant).

 

4.                                      CONDITIONS OF FORFEITURE.  Except as set
forth in Section 3 above, upon any termination of Participant’s Continuous
Service (the “Termination Date”) for any or no reason, including but not limited
to Participant’s death, Disability, voluntary resignation or termination by the
Company with or without cause, before all of the Awarded Shares become Vested
Awarded Shares, all Unvested Awarded Shares as of the Termination Date shall,
without further action of any kind by the Company or Participant, be forfeited;
provided, that, in the event of Participant’s death, the Committee may, but is
not obligated to, accelerate the vesting of any or all Unvested Awarded Shares. 
Unvested Awarded Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by
Participant, and the Company shall have the full right to cancel any evidence of
Participant’s ownership of such forfeited Unvested Awarded Shares and to take
any other action necessary to demonstrate that Participant no longer owns such
forfeited Unvested Awarded Shares automatically upon such forfeiture.  Following
such forfeiture, Participant shall have no further rights with respect to such
forfeited Unvested Awarded Shares.  Participant, by his acceptance of this Award
granted pursuant to this Agreement, irrevocably grants to the Company a power of
attorney to transfer Unvested Awarded Shares that are forfeited to the Company
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer.  The provisions of this Agreement regarding
transfers of Unvested Awarded Shares that are forfeited shall be specifically
performable by the Company in a court of equity or law.

 

5.                                      NON-TRANSFERABILITY.  Participant may
not sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or
dispose of any of the Unvested Awarded Shares, or any right or interest therein,
by operation of law or otherwise, except only with respect to a transfer of
title effected pursuant to Participant’s will or the laws of descent and
distribution following Participant’s death.  References to Participant, to the
extent relevant in the context, shall include references to authorized
transferees.  Any transfer in violation of this Section 5

 

3

--------------------------------------------------------------------------------


 

shall be void and of no force or effect, and shall result in the immediate
forfeiture of all Unvested Awarded Shares.

 

6.                                      DIVIDEND AND VOTING RIGHTS.  Subject to
the restrictions contained in this Agreement, Participant shall have the rights
of a stockholder with respect to the Awarded Shares, including the right to vote
all such Awarded Shares, including Unvested Awarded Shares, and to receive all
dividends, cash or stock, paid or delivered thereon, from and after the date
hereof (“Award Dividends”).  In the event of forfeiture of Unvested Awarded
Shares, Participant shall have no further rights with respect to such Unvested
Awarded Shares.  However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 hereof shall not create any obligation to repay cash dividends
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Participant with respect to such Unvested Awarded
Shares prior to forfeiture.  In the event any federal, state and local income
and/or employment tax withholding requirements apply to the payment of (i) an
Award Dividend payable in Common Shares, the provisions of Section 9(a) shall be
applied to the Award Dividend in the same manner as would have applied to the
delivery of Awarded Shares or (ii) an Award Dividend payable in cash, the
applicable withholding requirements shall be satisfied by reducing the amount of
the payment due to the Participant in respect of the Award Dividend.

 

7.                                      CAPITAL ADJUSTMENTS AND CORPORATE
EVENTS.  If, from time to time during the term of this Agreement, there is any
capital adjustment affecting the outstanding Common Shares as a class without
the Company’s receipt of consideration, the Unvested Awarded Shares shall be
adjusted in accordance with the provisions of Section 4(c) of the Plan.  Any and
all new, substituted or additional securities to which Participant may be
entitled by reason of Participant’s ownership of the Unvested Awarded Shares
hereunder because of a capital adjustment shall be immediately subject to the
forfeiture provisions of this Agreement and included thereafter as “Unvested
Awarded Shares” for purposes of this Agreement.

 

8.                                      REFUSAL TO TRANSFER.  The Company shall
not be required (i) to transfer on its books any Unvested Awarded Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or the Plan, or (ii) to treat as owner of such Unvested Awarded
Shares, or accord the right to vote or pay or deliver dividends or other
distributions to, any purchaser or other transferee to whom or which such
Unvested Awarded Shares shall have been so transferred.

 

9.                                      TAX MATTERS.

 

(a)                                 The Company’s obligation to deliver Awarded
Shares to Participant upon the vesting of such shares shall be subject to the
satisfaction of any and all applicable federal, state and local income and/or
employment tax withholding requirements (the “Required Withholding”).  If the
Company has not received from Participant a certified check or money order for
the full amount of the Required Withholding by 5:00 P.M. Central Standard Time
on the date Awarded Shares become Vested Awarded Shares or Participant has not
made a valid 83(b) Election (as defined below), the Company shall withhold from
the Vested Awarded Shares that otherwise would have been delivered to
Participant a whole number of Vested Awarded Shares necessary to satisfy
Participant’s Required Withholding, and deliver the remaining Vested Awarded
Shares to Participant.  The amount of the Required Withholding and the number of

 

4

--------------------------------------------------------------------------------


 

Vested Awarded Shares to be withheld by the Company, if applicable, to satisfy
Participant’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of the Vested Awarded
Shares as of 12:01 A.M. Central Standard Time on the applicable Vesting Date. 
The obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

 

(b)                                 Participant acknowledges that the tax
consequences associated with this Award are complex and that the Company has
urged Participant to review with Participant’s own tax advisors the federal,
state, and local tax consequences of this Award.  Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.  Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award.  Participant understands further that Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the fair market value of the Awarded Shares as of the Vesting Date. 
Participant also understands that Participant may elect to be taxed at Grant
Date rather than at the time the Awarded Shares vest by filing an election under
Section 83(b) of the Code with the Internal Revenue Service and by providing a
copy of the election to the Company (an “83(b) Election”).  PARTICIPANT
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
83(b) ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH
83(b) ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF
THE 83(b) ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED
SHARES TO PARTICIPANT; AND THAT PARTICIPANT IS SOLELY RESPONSIBLE FOR MAKING
SUCH 83(b) ELECTION.

 

10.                               ENTIRE AGREEMENT; GOVERNING LAW.  The Plan and
this Agreement constitute the entire agreement of the Company and Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof.  If there is any inconsistency
between the provisions of this Agreement and of the Plan, the provisions of the
Plan shall govern.  Nothing in the Plan and this Agreement (except as expressly
provided therein or herein) is intended to confer any rights or remedies on any
person other than the Parties.  The Plan and this Agreement are to be construed
in accordance with and governed by the internal laws of the State of Delaware,
without giving effect to any choice-of-law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Parties.  Should any provision of the
Plan or this Agreement relating to the subject matter hereof be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

11.                               INTERPRETIVE MATTERS.  Whenever required by
the context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa.  The term “include” or “including” does not denote or imply any
limitation.  The captions and headings used in this Agreement are inserted for
convenience and shall not be deemed a part of this Award or this Agreement for
construction or interpretation.

 

5

--------------------------------------------------------------------------------


 

12.                               NATURE OF PAYMENTS.  Any and all grants or
deliveries of Awarded Shares hereunder shall constitute special incentive
payments to Participant and shall not be taken into account in computing the
amount of salary or compensation of Participant for the purpose of determining
any retirement, death or other benefits under (a) any retirement, bonus, life
insurance or other employee benefit plan of the Company, or (b) any agreement
between the Company and Participant, except as such plan or agreement shall
otherwise expressly provide.

 

13.                               AMENDMENT; WAIVER.  This Agreement may be
amended or modified only by means of a written document or documents signed by
the Company and Participant.  Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board or by the Committee.  A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.

 

14.                               NOTICE.  Any notice or other communication
required or permitted hereunder shall be given in writing and shall be deemed
given, effective, and received upon prepaid delivery in person or by courier or
upon the earlier of delivery or the third business day after deposit in the
United States mail if sent by certified mail, with postage and fees prepaid,
addressed to the other Party at its address as shown beneath its signature in
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 14.

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

 

 

Title:

President, CEO & Chairman

 

 

 

 

Address:

1111 Bagby, Suite 1800

 

 

 

 

 

Houston, TX 77002

 

6

--------------------------------------------------------------------------------


 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS AWARD SHALL
VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE
PERIOD OF PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THIS AWARD).  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL
CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION
OF PARTICIPANT’S CONTINUOUS SERVICE.  Participant acknowledges receipt of a copy
of the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions hereof and thereof.  Participant has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of tax and
legal counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan.  Participant hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with the Plan.  Participant further agrees to notify the
Company upon any change in the address for notice indicated in this Agreement.

 

 

DATED:

11/27/12

 

SIGNED:

/s/ Joseph R. DeDominic

 

 

 

 

Joseph R. DeDominic

 

 

 

 

 

 

 

 

Address:

1116 Welch Street

 

 

 

 

 

 

 

 

 

Houston, TX 77006

 

7

--------------------------------------------------------------------------------